JOHNSON, J.
The plaintiff merely excepted to the judgment below and assigned as error the court’s “findings of fact and conclusions of law as set out in said judgment.” This assignment of error is broadside. The exception and assignment bring up only the question whether the facts found support the judgment. Bailey v. McPherson, 233 N.C. 231, 63 S.E. 2d 559; Burnsville v. Boone, 231 N.C. 577, 58 S.E. 2d 351. The Judge below found as facts that the plaintiff failed to establish either (1) mistake, surprise, inadvertence, or excusable neglect, or (2) that he has a meritorious defense to the counterclaim within the purview of G.S. 1-220. These findings support the judgment. No error appears on the face of the record. Therefore, the judgment below is
Affirmed.
Valentine, J., took no part in the consideration or decision of this case.